Per curiam.
Barbara George Robbins, now Barbara Feys, brought a contempt action against Gordon E. Robbins for nonpayment of child support as provided for in their agreement incorporated into their final judgment and decree of divorce. Gordon Robbins answered, denying his obligation to pay the sums demanded because of an out-of-court agreement between him and Barbara Robbins for reduction of the amounts of the monthly payments. He filed against her a complaint in equity on the ground of mutual mistake seeking reformation of the agreement incorporated into their judgment and *274decree of divorce. He sought injunctive relief pending resolution of the issues.
Decided September 30, 1981.
M. H. Blackshear, Jr., for appellant.
Michael McLaughlin, Robert L. Herman, for appellee.
The two actions were heard together and decided in one order. Although Gordon Robbins was not adjudicated in wilful contempt, he was ordered to pay at an additional rate of $200 per month the sum of $9,587.50 found due. He filed this appeal.
The questions raised by this appeal are some of those questions which the General Assembly intended to be reviewed by this court only upon application. Code Ann. § 6-701.1 (a) (2). Camp v. Camp, 247 Ga. 533 (277 SE2d 55) (1981); Fields v. Fields, 247 Ga. 437 (276 SE2d 614) (1981); Hanes v. Hanes, 247 Ga. 305 (276 SE2d 4) (1981); and Chandler v. Cochran, 247 Ga. 171 (275 SE2d 657) (1981); Bedford v. Bedford, 246 Ga. 780 (273 SE2d 167) (1980).

Appeal dismissed.


Jordan, C. J., Hill, P. J., Marshall, Clarke, Smith and Gregory, JJ, concur.